COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, McCullough and Senior Judge Bumgardner


DISAMODHA C. AMARASINGHE, M.D.
                                                                        MEMORANDUM OPINION *
v.      Record No. 0846-12-1                                                PER CURIAM
                                                                           AUGUST 14, 2012
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF HEALTH PROFESSIONS,
 VIRGINIA BOARD OF MEDICINE


                    FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                 Norman A. Thomas, Judge

                  (Disamodha C. Amarasinghe, M.D., pro se, on brief).

                  No brief for appellee.


        Disamodha C. Amarasinghe, M.D., appellant, appeals an order entered by the Circuit Court

for the City of Norfolk (“circuit court”), upholding the Virginia Board of Medicine’s (“the

Board’s”) decision to indefinitely suspend his license to practice medicine. On appeal, appellant

asserts the circuit court erred in finding: (1) substantial evidence in the record to support the

Board’s factual findings; (2) the Board’s decision to suspend his license did not violate appellant’s

property rights and the Board afforded appellant procedural due process; (3) the Board’s decision

was not arbitrary and capricious; (4) the Board considered all relevant evidence in rendering its

decision; (5) the Board’s action was not motivated by racial or national origin; and (6) the Board’s

actions were not retaliatory or in response to complaints made by appellant. Appellant also appears

to challenge the circuit court’s quashing of a subpoena for a witness.1


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
        We deny appellant’s June 12, 2012 motion to expedite and change format and the
Board’s May 22, 2012 motion to dismiss.
         The record on appeal does not contain a transcript or a written statement of facts for the

March 21, 2012 hearing in the circuit court. We have reviewed the record and appellant’s brief.

We conclude that a transcript or written statement of facts is indispensable to a determination of the

assignments of error presented on appeal. See Anderson v. Commonwealth, 13 Va. App. 506,

508-09, 413 S.E.2d 75, 76-77 (1992); Turner v. Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d

400, 402 (1986). Therefore, we summarily affirm the judgment of the circuit court. See Rule

5A:27.

                                                                                              Affirmed.




                                                  -2-